Per Curiam.
The facts set out in the judgment are not sufficient to enable us satisfactorily to adjust the rights of the parties. It does not appear whether all the defendants are principals or whether the release of Murphy’s land from the lien of judgment will necessarily result in loss to any of the other defendants or in any way adversely affect the extent of their liability. Nor is there any finding as to whether the plaintiff accepted $50 in full payment of all demands against Murphy, as alleged in the affidavit filed before the clerk.
The judgment is reversed and the cause remanded to the end that a full and complete statement of all relevants be found and judgment rendered thereon.
Reversed and remanded.